By the Court.
1. The statement of' the defendant that he was repairing the house, in which there was evidence that liquor had been sold, had some tendency to prove that he was the owner and occupant of the house, and was rightly admitted for that purpose.
2. The article published in the Natick Observer was sufficiently identified to be competent evidence for the same purpose, and its effect and weight were for the jury. It bore the signature of the defendant and purported to be written by him. But it is immaterial whether he wrote it or not. It is enough if he *330recognized or sanctioned it. The evidence that it was not in his handwriting was rightly rejected as immaterial.
3. The instruction that if the defendant ratified the article after it was written, the jury would regard it as his, was right. If he recognized the article as his, or made it his own, or referred to it as expressing his views, it was enough.
4. The article published on the 2d of January 1858 spoke of keeping the house at a period then passed, and was rightly admitted in support of the charge of selling liquors since the 1st of August previous. Exceptions overruled.